DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment
The preliminary amendment filed on August 07th, 2020 has been entered.
Information Disclosure Statement
The IDS filed on August 07th, 2020 and October 21st, 2020 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Composite semiconductor components having projecting elements from a carrier substrate and method for producing the composite semiconductor component.
Claim Objections
Claims 31, 39, 41, and 43 are objected to because of the following informalities:  
In claim 31, lines 1-2, “a plurality of projecting elements” should be --the plurality of projecting elements--.
In claim 39, line 3, “the element” should be --the projecting element-- for consistency.
In claim 41, line 2, “a plurality of projecting elements” should be --the plurality of projecting elements--.
In claim 43, lines 1-2, “a plurality of projecting elements” should be --the plurality of projecting elements--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Pub. 2013/0009196) in view of Moriizumi (U.S. Pub. 2002/0027022).
In re claim 27, Iwanaga discloses a composite semiconductor component comprising a carrier substrate 12 comprising a plurality of projecting elements 10, 11 projecting from a first main surface (an upper surface) of the carrier substrate 12 (see paragraph [151] and fig. 6A); some of the projecting elements 10, 11 not being covered with the electrically conductive material; and a semiconductor chip 21 arranged on the carrier substrate 12 and having at a first surface at least one contact pad 5, 6, electrically connected to the projecting elements 10, 11 on at least one projecting element (see paragraph [0189] and fig. 6A), wherein, at a position at which the contact pad 5, 6 and the projecting elements 10, 11 are in each case in contact with one 

    PNG
    media_image1.png
    640
    849
    media_image1.png
    Greyscale

Iwanaga is silent to wherein an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and located on at least one of the projecting elements, so that the semiconductor chip arranged on the carrier substrate and having at a first surface at least one contact pad electrically connected to the electrically conductive material on at least one projecting element and at a position at which the contact pad and the electrically conductive material on the projecting element are in each case contact with one another.
However, Moriizumi discloses a composite semiconductor component, including, inter-alia, a carrier substrate 22 comprising a plurality of projecting elements 21 

    PNG
    media_image2.png
    359
    685
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and located on at least one of the projecting elements in Iwanaga to be formed so that the semiconductor chip arranged on the carrier substrate and having at a first surface at least one contact pad electrically connected to the electrically conductive material on at least one projecting element and at a position at which the contact pad and the electrically conductive material on the projecting element are in each case contact with one another, the contact pad has a KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 28, as applied to claim 27 above, Iwanaga discloses that the projecting elements 11 has a height that is much greater than that of the diameter of the projecting post (see paragraph [00151] and fig. 6A).  However, Iwanaga is silent to wherein an aspect ratio of diameter to a height of the projecting elements is 0.3 to 3.
However, Morrizumi discloses wherein the aspect ratio of diameter of to a height of the projecting elements 21 is up to 100 (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Mirrizumi into Iwanaga to optimize an aspect ratio of diameter to a height of the projecting elements during routine experimentation to be about 0.3 to 3 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the In re Aller, 105 USPQ 233, 235.
In re claim 29, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein the projecting elements comprise an insulating material, and wherein the electrically conductive material is arranged as a structured layer over the projecting elements (see paragraph [0070] of Morrizumi).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 30, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein the semiconductor chip 21 contains active regions of an optoelectronic component 3 that have been detached from a growth substrate (see paragraph [0152] and fig. 6A of Iwanaga).
In re claim 31, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein a plurality of projecting elements 10, 11 are provided per contact pad 5, 6 of the semiconductor chip 21 (see paragraph [0151] and fig. 6A of Iwanaga).
In re claim 32, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein at least one of the projecting elements is arranged at a position outside the contact pads of the semiconductor chip (see fig. 6A of Iwanaga and fig. 5 of Morrizumi).
In re claim 33, as applied to claim 27 above, Iwanaga in combination with Morrizumi discloses wherein the first main surface of the carrier substrate comprises a 
In re claim 34, as applied to claim 27 above, Iwanaga is silent to wherein the composite semiconductor component further comprising an adhesive arranged between the semiconductor chip and the carrier substrate, wherein the adhesive is mechanically connecting the semiconductor chip and the carrier substrate.
However, Morrizumi discloses wherein the composite semiconductor component further comprising an adhesive 60 arranged between the semiconductor chip 57 and the carrier substrate 50, wherein the adhesive 60 is mechanically connecting the semiconductor chip 57 and the carrier substrate 50 (see paragraph [0078] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable wherein the composite semiconductor component further comprising an adhesive arranged between the semiconductor chip and the carrier substrate, wherein the adhesive is mechanically connecting the semiconductor chip and the carrier substrate in Iwanaga to be formed because in doing so the adhesive strengthen the connection between the projecting elements and the contact pads and to prevent corrosion due to humidity in the air (see paragraph [0078] of Morrizumi).
In re claim 35, Iwanaga discloses a method for producing a composite semiconductor component comprising a carrier substrate 12 and a semiconductor chip 21 arranged on the carrier substrate 12 (see paragraph [0151] and fig. 6A), the method 
Iwanaga is silent to wherein an aspect ratio of a diameter to a height of the projecting element is 0.3 to 3 and forming an electrically conductive material on at least one of the projecting elements, the electrically conductive material electrically conductively connecting a contact region of the carrier substrate, wherein a portion of the projecting elements is not covered with the electrically conductive material; and contacting a contact pad of the semiconductor chip with the electrically conductive material such that the contact pad directly adjoins the electrically conductive material, wherein, at a position at which the contact pad and the electrically conductive material of the projecting element are in contact with one another, the contact pad has a larger lateral extent than the projecting element. 
However, Moriizumi discloses a composite semiconductor component, including, inter-alia, forming a carrier substrate 22 comprising a plurality of projecting elements 21 projecting from a first main surface of the carrier substrate 22 (see paragraph [0066] and figs. 2A-D); and forming an electrically conductive material 30 electrically 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable the process of forming an electrically conductive material on at least one of the projecting elements so that the electrically conductive material electrically conductively connecting a contact region of the carrier substrate, wherein a portion of the projecting elements is not covered with the electrically conductive material; and contacting a contact pad of the semiconductor chip with the electrically conductive material such that the contact pad directly adjoins the electrically conductive material, wherein, at a position at which the contact pad and the electrically conductive material of the projecting element are in contact with one another, the contact pad has a larger lateral extent than the projecting element in Iwanaga to be performed because in doing so would prevent the contact pads from peeling away from the projecting elements due to difference in coefficients of thermal expansion (see paragraph [0070] of Moriizumi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, Id.
Iwanaga is further silent to wherein an aspect ratio of diameter to a height of the projecting elements is 0.3 to 3.
However, Morrizumi discloses wherein the aspect ratio of diameter of to a height of the projecting elements 21 is up to 100 (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Mirrizumi to optimize an aspect ratio of diameter to a height of the projecting elements during routine experimentation to be about 0.3 to 3 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 36, as applied to claim 35 above, Iwanaga in combination with Morrizumi discloses wherein forming the projecting elements comprises producing the projecting elements from an insulating material, and wherein the electrically conductive material is formed as a structured layer over selected elements from among the projecting elements (see paragraph [0070] of Morrizumi).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In re claim 38, as applied to claim 35 above, Iwanaga is silent to wherein the method further comprising applying an adhesive on the carrier substrate thereby mechanically connecting the semiconductor chip and the carrier substrate.
However, Morrizumi discloses wherein the method further comprising an applying an adhesive 60 on the carrier substrate 50 thereby mechanically connecting the semiconductor chip 57 and the carrier substrate 50 (see paragraph [0078] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable the process of wherein the method further comprising applying an adhesive on the carrier substrate thereby mechanically connecting the semiconductor chip and the carrier substrate in Iwanaga to be performed because in doing so the adhesive strengthen the connection between the projecting elements and the contact pads and to prevent corrosion due to humidity in the air (see paragraph [0078] of Morrizumi).
In re claim 39, Iwanaga discloses a composite semiconductor component comprising: a carrier substrate 12 comprises a projecting element 10, 11 projecting from a first main surface of the carrier substrate 12 (see paragraph [0151] and fig. 6A), the 
Iwanaga is silent to wherein the projecting element comprising an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and directly adjoining the contact region, wherein an aspect ratio of a diameter to a height of the projecting element is 0.3 to 3, the semiconductor chip comprising at a first surface at least one contact pad that is electrically connected to the electrically conductive material of the projecting element, and wherein at a position at which the contact pad directly adjoins the electrically conductive material of the projecting element, the contact pad has a larger lateral extent than the projecting element.
However, Moriizumi discloses a composite semiconductor component, including, inter-alia, a carrier substrate 22 comprising a plurality of projecting elements 21 projecting from a first main surface of the carrier substrate 22 (see paragraph [0066] and figs. 2A-D); wherein an electrically conductive material 30 electrically conductively 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable wherein the projecting element comprising an electrically conductive material electrically conductively connected to a contact region of the carrier substrate in Iwanaga to be formed so that the electrically conductive material directly adjoining the contact region and the semiconductor chip comprising at a first surface at least one contact pad that is electrically connected to the electrically conductive material of the projecting element, and wherein at a position at which the contact pad directly adjoins the electrically conductive material of the projecting element, the contact pad has a larger lateral extent than the projecting element because in doing so would prevent the contact pads from peeling away from the projecting elements due to difference in coefficients of thermal expansion (see paragraph [0070] of Moriizumi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.

However, Morrizumi discloses wherein the aspect ratio of diameter of to a height of the projecting elements 21 is up to 100 (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Mirrizumi into Iwanaga to optimize the an aspect ratio of diameter to a height of the projecting elements during routine experimentation to be about 0.3 to 3 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 40, as applied to claim 39 above, Iwanaga is silent to wherein the composite semiconductor component further comprising an adhesive arranged between the semiconductor chip and the carrier substrate, wherein the adhesive connects the semiconductor chip and the carrier substrate.
However, Morrizumi discloses wherein the composite semiconductor component further comprising an adhesive 60 arranged between the semiconductor chip 57 and the carrier substrate 50, wherein the adhesive 60 is mechanically connecting the semiconductor chip 57 and the carrier substrate 50 (see paragraph [0078] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by 
In claim 41, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein the carrier substrate comprises a plurality of projecting elements composed of an insulating material, wherein the electrically conductive material is arranged as a structured layer over selected projecting elements, and wherein a portion of the projecting elements are not covered with the electrically conductive material (see paragraph [0070] of Morrizumi).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In claim 42, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein the semiconductor chip 21 contains active regions 3 of an optoelectronic component that have been detached from a growth substrate (see paragraph [0152] and fig. 6A of Iwanaga).
In claim 43, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein a plurality of projecting elements 10, 11 are provided per contact pad 5, 6 of the semiconductor chip 21 (see paragraph [0151] and fig. 6A of Iwanaga).
In claim 44, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein the carrier substrate comprises a plurality of projecting elements, and 
In claim 45, as applied to claim 39 above, Iwanaga in combination with Morrizumi discloses wherein the first main surface of the carrier substrate comprises a depression, and wherein the projecting elements are positioned in the depression (see paragraph [0151] and fig. 6A of Iwanaga, note that, the projecting elements 10, 11 are inserted into the upper surface of the carrier substrate 12).
In re claim 46, Iwanaga discloses a method for producing a composite semiconductor component comprising a carrier substrate 12 composed of a semiconductor material and a semiconductor chip 21 (see paragraphs [0151], [0163] and fig. 6A), the method comprising: forming a projecting element 10, 11 that projects from a first main surface of the carrier substrate 12, that comprises the projecting element 10, 11 electrically conductively connected to a contact region of the carrier substrate 12 and that directly adjoins the contact region, wherein the height of the projecting elements 10, 11 are greater than the diameter of the projecting elements 10, 11, therefore providing a workpiece surface; joining together the carrier substrate 12 with the semiconductor chip 21, the semiconductor chip 21 having at least one contact pad 5, 6 at a first surface (see paragraph [0151] and fig. 6A); wherein the projecting element 10, 11 is electrically connected to an associated contact pad 5, 6 of the semiconductor chip 21, and wherein, at a position at which the contact pad 5, 6 and the  projecting element 10, 11 are in contact with one another, the contact pad 5, 6 has a larger lateral extent than the projecting element 10, 11 (see paragraph [0151] and fig. 6A).

However, Moriizumi discloses a composite semiconductor component, including, inter-alia, forming a carrier substrate 22 comprising a plurality of projecting elements 21 projecting from a first main surface of the carrier substrate 22 (see paragraph [0066] and figs. 2A-D); and forming an electrically conductive material 30 electrically conductively connected to a contact region of the carrier substrate 22 and located on at least one of the projecting elements 21 (see paragraph [0068] and figs. 2A-D).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable the process of forming a projecting element that comprises an electrically conductive material electrically conductively connected to a contact region of the carrier substrate and that directly adjoins the contact region therefore KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Iwanaga is further silent to wherein an aspect ratio of diameter to a height of the projecting elements is 0.3 to 3.
However, Morrizumi discloses wherein the aspect ratio of diameter of to a height of the projecting elements 21 is up to 100 (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Mirrizumi into Iwanaga to optimize an aspect ratio of diameter to a In re Aller, 105 USPQ 233, 235.
Iwanaga is further silent to wherein the method further comprises the steps of forming an adhesive layer over the workpiece surface, joining together the carrier substrate with the semiconductor chip, and curing the adhesive.
However, Morrizumi discloses wherein the composite semiconductor component further comprising providing an adhesive 60 arranged between the semiconductor chip 57 and the carrier substrate 50, curing the adhesive (photo-cured), wherein the adhesive 60 is mechanically connecting the semiconductor chip 57 and the carrier substrate 50 (see paragraph [0078] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the composite semiconductor component of Iwanaga with the technique as taught by Moriizumi in order to enable the steps of forming an adhesive layer over the workpiece surface, joining together the carrier substrate with the semiconductor chip and curing the adhesive in Iwanaga to be performed because in doing so the adhesive strengthen the connection between the projecting elements and the contact pads and to prevent corrosion due to humidity in the air (see paragraph [0078] of Morrizumi).
.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Pub. 2013/0009196) in view of Moriizumi (U.S. Pub. 2002/0027022), as applied to claim 46, and further in view of Bower et al. (U.S. Pub. 2016/0365702).
In re claim 48, as applied to claim 46 above, Iwanaga and Morrizumi are silent to wherein first surfaces of a plurality of semiconductor chips are joined together simultaneously with the carrier substrate by a micro-transfer method. 
However, Bower disclose wherein first surfaces of a plurality of semiconductor chips 20 are joined together simultaneously with the carrier substrate 30 by a micro-transfer method (see paragraphs [0015], [0116]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite semiconductor component of Iwanaga with the technique as taught by Bower in order to enable wherein first surfaces of a plurality of semiconductor chips are joined together simultaneously with the carrier substrate by a micro-transfer method in Iwanaga to be performed because micro-transfer method provides an efficient and low-cost technique (see paragraph [0015]).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al.		U.S. Pub. 2018/0114704	Apr. 26, 2018.
Chen et al.		U.S. Pub. 2017/0358557	Dec. 14, 2017.
Gregorich et al.	U.S. Pub. 2015/0249060	Sep. 3, 2015.
Kim et al.		U.S. Pub. 2009/0173955	Jul. 9, 2009.
Chuang et al.		U.S. Pub. 2016/0027752	Jan. 28, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892